FILE COPY




                                   No. 07-14-00044-CR


Quincy Dwayne Yarbrough                     §     From the 242nd District Court
 Appellant                                          of Hale County
                                            §
v.                                                May 13, 2015
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                   J U D G M E N T

      Pursuant to the opinion of the Court dated May 13, 2015, it is hereby ordered,

adjudged and decreed that the judgment entered below is reversed and that a judgment

of acquittal is hereby rendered.

      It is further ordered that this decision be certified below for observance.

                                          oOo